Exhibit 99.1 NEXSTAR BROADCASTING REACHES 30 DISTRIBUTION AGREEMENTS COVERING APPROXIMATELY 10 MILLION SUBSCRIBERS IRVING, Texas, January 4, 2017 – Nexstar Broadcasting Group, Inc. (Nasdaq: NXST) (“Nexstar”) announced today that it has reached new distribution agreements with thirty multichannel video programming distributors (“MVPDs”) allowing the cable and satellite television providers the right to continue to air Nexstar’s highly rated programming. The new agreements enable approximately 10 million subscribers across the Nexstar platform to enjoy uninterrupted access to network, local news and other programming. Nexstar has a long-term record of negotiating in good faith to complete mutually agreeable contracts with hundreds of MVPDs for the carriage of its programming. Nexstar is delighted that subscribers in its markets will have uninterrupted access to leading network content from NBC, CBS, ABC, FOX, MyNetworkTV, The CW, and Telemundo as well as local news and other programming it produces specifically for local communities. About Nexstar Broadcasting Group, Inc.
